DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/30/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication US 2010/0307721 A1) in view of Figus (US Patent Application Publication US 2011/029864 A1).
Regarding claim 1, Wang discloses  a loop heat pipe (100), comprising: an evaporator that vaporizes working fluid (working fluid is evaporated in evaporating section 116 per paragraph 0030); a condenser that liquefies the working fluid vaporized by the evaporator (in condensing section 112 per paragraph 0030); a liquid pipe connecting the condenser to the  wherein the liquid pipe includes two wall portions located at opposite sides of the liquid pipe (the left and right halves of the portion of the pipe 110 containing capillary structure 120 seen in figure 1-4), two porous bodies (the left and right halves of the capillary structure 120 seen in figure 1-4), each of the two porous bodies being continuous with and formed integrally with one of the two wall portions (the capillary structure 120 is disposed on an inner surface 110a of the pipe 110 per paragraph 0029), and a flow passage located between the two porous bodies, wherein the two porous bodies form opposite walls of the flow passage (the flow passage for liquid working fluid 140 flowing along capillary structure 120 for transfer to second capillary structure 130 per paragraph 0033, where the left and right capillary structure 120 forms opposite sides of the flow passage for liquid working fluid 140).
However Wang does not discloses wherein the flow passage completely separates an entirety of the two porous bodies. As Wang discloses a circular liquid pipe with the capillary structure 120 continuous around the circle.
Figus teaches a liquid return pipe that may be circular or rectangular in shape with two porous bodies on opposite sides of the pipe (rectangular as seen in figure 5 with rectangular at tubes 42 lined with capillary structure 43 where the capillary structure is disposed on opposing walls of the tube , the left and right walls of tube 42 for example) with a flow passage completely separates an entirety of the two porous bodies (where channels 44 separates the entirety of the portion of the capillary structure 43 on the left wall from the entirety of the capillary stricter on the right wall as seen in figure 5 and per paragraph 0083).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the circular liquid return line of Wang into a 
Regarding claim 10, Wang discloses  a loop heat pipe (100), comprising: an evaporator that vaporizes working fluid (working fluid is evaporated in evaporating section 116 per paragraph 0030); a condenser that liquefies the working fluid vaporized by the evaporator (in condensing section 112 per paragraph 0030); a liquid pipe connecting the condenser to the evaporator (the portion of pipe 110 with capillary structure 120 for flow of liquid working fluid 140 between the condensing section 112 and the evaporating section 116 per paragraph 0030-0031); and a vapor pipe connecting the evaporator to the condenser (the portion of pipe 110 for vapor working fluid 140 to flow between the evaporating section 116 and the condensing section 112 per paragraph 0030), wherein the liquid pipe includes two wall portions located at opposite sides of the liquid pipe (the left and right halves of the portion of the pipe 110 containing capillary structure 120 seen in figure 1-4), two porous bodies (the left and right halves of the capillary structure 120 seen in figure 1-4), each of the two porous bodies being continuous with and formed integrally with one of the two wall portions (the capillary structure 120 is disposed on an inner surface 110a of the pipe 110 per paragraph 0029), and a flow passage located between and completely separating the two porous bodies (the flow passage for liquid working fluid 140 flowing along capillary structure 120 for transfer to second capillary structure 130 per paragraph 0033, which separates the two halves of the capillary structure at least across the center of the flow passage).
However Wang Does not discloses wherein the flow passage completely separates an entirety of the two porous bodies. As Wang discloses a circular liquid pipe with the capillary structure 120 continuous around the circle.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the circular liquid return line of Wang into a rectangular liquid return line with porous bodies on opposite walls as taught by Figus. Doing so would provide a known alternative shape of a heat pipe where Figus explicitly recognizes rectangular shapes as a known alternative to circular shapes of heat pipe structures (per paragraph 0090).
	Regarding claim 9 and 18, Wang as modified discloses the claim limitations of claim 1  and 10  above respectively and Wang further discloses the liquid pipe (the portion of pipe 110 with capillary structure 120) further includes a projection obliquely extending from each of the two porous bodies toward a downstream side of the flow passage through which the working fluid flows (the walls of the pipe 110 narrow from the capillary structure 120 to the obstructing section at 114 as seen in figure 1, 3 and 4 and extend at an oblique angle to the portion of pipe 110 containing capillary structure 120 can extend at an oblique angle to the portion of the porous body connected to the condenser 24 as seen in figure 9).

Claims 2, 4-6, 11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication US 2010/0307721 A1) in view of Figus (US Patent Application Publication US 2011/029864 A1) and  Mizuno (JP 2015-183880).
Regarding claim 2 and 11, Wang as modified discloses the claim limitations of claim 1 and 10 above respectively, however Wang does not disclose, wherein the liquid pipe includes two outermost metal layers and one or more intermediate metal layers stacked between the two outermost metal layers, the one or more intermediate metal layers include at least one first metal layer, the first metal layer includes two first wall portions forming the two wall portions, two first porous bodies forming the two porous bodies, each of the two first porous bodies being continuous with and formed integrally with one of the two first wall portions, and a first through hole extending through the first metal layer in a thickness-wise direction to form the flow passage between the two first porous bodies.
	Mizuno teaches (figures 1-3, 5, 9-16)  a loop heat pipe (22) with an evaporator (evaporator 23) that vaporizes working fluid; a condenser (condenser 24) that liquefies the working fluid vaporized by the evaporator; a liquid pipe (liquid pipe 26) connecting the condenser to the evaporator (as seen in figure 3); and a vapor pipe (steam pipe 25) connecting the evaporator to the condenser (as seen in figure 3), where the with a the liquid pipe includes two outermost metal layers (outer layer sheets 35 and 37 are made of metal per paragraph 0039-0041 of the machine translation, specifically copper) and one or more intermediate metal layers (inner layer sheets 36) stacked between the two outermost metal layers (as seen in  figure 5 and 16), the one or more intermediate metal layers include at least one first metal layer (either the top or middle layer 36 forms a first metal layer in figure 5 and 16), the first metal layer includes two first wall portions forming the two wall portions (walls of first layer at inner layer sheet 36 connecting pipe wall 26x on the upper layer sheet 35 and the lower layer sheet 37 on the left and right side of figure 5 and 16), two first porous bodies forming the two porous bodies (sections of porous body 40 on the inner layer sheet 36 directly connected to the wall portions and between the wall portions and the nearest pillars 38), each of the two first porous bodies being continuous with and formed integrally with one of the two first wall portions (the porous bodies on the inner layer sheet 36 are formed integrally with the wall portions as they are part of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic construction of Wang to have the liquid pipe be made of stacked metal plates which form the walls and porous bodies/capillary structure as taught by Mizuno. Doing so would alter the construction of the liquid pipe of Wang with the central flow passage surrounded by the capillary structure/porous body with the stacked metal plates forming the flow passage and the porous body structure of Mizuuno around the perimeter of the flow passage. Doing so would provide a heat pipe construction structure made of laminated sheets where the loop heat pipe can be made thinner for accommodation in devices such as smartphone or a tablet  as recognized by Mizuno (per paragraph 0136)
	Regarding claim 4 and 13, Wang as modified  discloses the claim limitations of claim 2 and 11 above respectively and Mizuno further discloses the one or more intermediate metal layers (36) include a plurality of first metal layers as the at least one first metal layer (the stack of intermediate layers 36), each of the plurality of first metal layers includes a second through hole formed in each of the two first porous bodies and extending through the first metal layer in a thickness-wise direction (a hole 36a  in the sections of porous body 40 on the first layer  36 at the top inner layer sheet 36 directly connected to the wall portions and between the wall portions and the nearest pillars 38, and the holes 36a is recessed from the top surface of top layer 36 as it extends through the top layer 36 in a thickness direction of the layer 36), and the second through holes in the first metal layers that are in contact with each other partially overlap  
	Regarding claim 5 and 14, Wang as modified discloses the claim limitations of claim 2 and 11 above respectively and Mizuno further discloses the one or more intermediate metal layers further include two second metal layers ( the layer sheet 36 above and the layer sheet 36 below the middle layer sheet 36 in figure 5 and 16)  located between the first metal layer (when the first metal layer is the middle inner layer sheet 36, in figure 5 and 16)  and the two outermost metal layers (35 and 37), and each of the two second metal layers includes two second wall portions (walls  of  layers sheets 36 above and below the middle layer sheet 36 connecting pipe wall 26x on the upper layer sheet 35 and the lower layer sheet 37 on the left and right side of figure 5 and 16) overlapping with the two first wall portions of the first metal layer and forming the two wall portions of the liquid pipe together with the two first wall portions (as seen in figure 5 and 16), and a second porous body located between the two second wall portions, the second porous body being continuous with and formed integrally with the two second wall portions (sections of porous body 40 on the inner layer sheets 36 above and below the middle inner layer sheet 36 directly connected to the wall portions and between the wall portions and the nearest pillars 38).
	Regarding claim 6 and 15, Wang as modified discloses the claim limitations of claim 2 and 11 respectively above and Mizuno further discloses each of the two outermost metal layers (35 and 37) includes a surface that is in contact with one of the intermediate metal layers (35 and 37 each contact an adjacent inner layer sheet 36) and a bottomed hole formed in the surface (the groove between pillars 38 accommodating the flow path R).

Claim 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US Patent Application Publication US 2010/0307721 A1)  in view of Figus (US Patent Application Publication US 2011/029864 A1) and  Duvall (US Patent Application Publication US 2005/0022978).
Regarding claim 7, 8 and 16, 17 Wang as modified discloses the claim limitations of claim 1 and 10 above respectively, however Wang does not disclose the liquid pipe includes a post in the flow passage, where the post includes a side surface including a groove extending along the flow passage. 
Duval discloses a heat pipe with a post in a flow passage (the central pillar seen in figure 1 between channels 6) where the side surface of the post includes a groove (a groove in capillary channels 9 on the central pillar between channels 6 in figure 1) where the post is between the passage between an evaporator an condenser section (in an open loop device the capillary channels enable fluid to be distributed to the evaporator  per paragraph 0029).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pipe of Wang to include grooves on a central post as taught by Duval doing so would provide an additional structure for capillary channels that could return fluid to the evaporator via capillary pumping as recognized by Duval (Per paragraph 0029).
Allowable Subject Matter
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and similarly 12 lists two different bottomed holes or through holes that overlap within the same metal layer while the prior art of Mizuno discloses overlapping holes 36a in layers 36, the overlapping holes are within different layers 36 and not in the same layer as claimed. The prior art of record therefore does not teach or fairly suggest the overlapping holes within each of the individual metal layers are required by claims 3 and 12.
Response to Arguments
Applicant’s arguments, see page 7-9, filed 6/29/2021, with respect to the rejection(s) of claim(s) 1 and 10 in view of Wang (US Patent Application Publication US 2010/0307721 A1) have been fully considered and are persuasive based upon the amendments made to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wang (US Patent Application Publication US 2010/0307721 A1) in view of Figus (US Patent Application Publication US 2011/029864 A1)  which discloses the broad limitations of claim 1 and  10  as Figus teaches a liquid return pipe that may be circular or rectangular in shape with two porous bodies on opposite sides of the pipe with a flow passage completely separates an entirety of the two porous bodies, where channels 44 separates the entirety of the portion of the capillary structure 43 on the left wall from the entirety of the capillary stricter on the right wall as seen in figure 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Honmura et al. (US 2015/0119111 A1), Moon (US 2012/0145358 A1), Lin et al. (US 7,213,637 B2), Eggers (US 3,786,861 A) all disclose rectangular heat pipe sections with wicks/porous bodies on opposing walls separated by a flow passage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763